                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF Ai\tIERICA, ·

                                 Plaintiff,

        V.                                                    Case No. 21-CR-077

IAN ALAN OLSON,

                                 Defendant.



                                        PLEA AGREEl\lIENT




       1.      The United States of America, by its attorneys, Richard G. Frohling, Acting

United States Attorney for the Eastern District of Wisconsin, and Benjamin Proctor, Assistant

United States Attorney, and the defendant, Ian Alan Olson, individually and by attorney Thomas

C. Simon, pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter in to the

following plea agreement:

                                              CHARGES

       2.          The defendant has been charged in a two-count indictment, which alleges

violations of Title 18, United States Code, Section;; 1389(a) and l ll(a)(l).

      3.       The defendant has read and fully understands the charges contained in the

indictment. He fully understands the nature and elements of the crimes with which he has been

charged, and those charges and the terms and conditions of the plea agreement have been fully

explained to him by his attorney.

      ;4.      The defendant voluntarily agrees to plead guilty to the following count set forth in

full as follows:



       Case 2:21-cr-00077-BHL Filed 08/02/21 Page 1 of 12 Document 21
                                     COUNT ONE
                              (Attack on U.S. Servicemen)
             THE GRAND JURY CHARGES THAT:
             On or about March 15, 2021, in the State and Eastern District of
       Wisconsin,

                                       IAN ALAN OLSON
       knowingly assaulted and battered, and attempted to assault and batter, a United
       States serviceman on account of the military service of that serviceman and the
       status of that individual as a United States serviceman.
               In violation of Title 18, United States Code, Section 13 89(a).

      5.       The defendant acknowledges, understands, and agrees that he is, in fact, guilty of

the offense described in paragraph 4. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove the following facts beyond a

reasonable doubt. The defendant admits that these facts are true and c01rect and establish his

guilt beyond a reasonable doubt:

               On the morning of March 15, 2021, Ian Alan Olson pulled his vehicle over
       on the street in front of the US Anny Reserve station in Pewaukee, Wisconsin, in
       the Eastern District of Wisconsin . The reserve station is clearly marked with signs
       stating it is U.S. government property.

                Two U.S. Army servicemen, who were on active drill orders and dressed
       in Army uniforms, were standing nearby in the parking lot of the reserve station.
       Olson got out of the vehicle, produced what appeared to be a rifle, pointed it
       directly at the servicemen, and exclaimed "This is for America!" The rifle was in
       reality a paintball gun, though the servicemen did not know this at the time.
       Olson, who was approximately 15 yards away from the servicemen, then shot
       paintballs directly at the servicemen. After two or three shots, the gun jammed,
       and Olsen stated "You're lucky it jammed" to the servicemen. The two
       servicemen tackled Olson to the ground and held him until local police arrived.
       None of the projectiles struck the servicemen.

                Olson intentionally produced the gun, pointed it at the servicemen, and
       fired it at the servicemen on account of the status of these individuals as members
       of the U.S. military. Both servicemen initially believed Olson was holding a real
       firearm and they feared that Olson intended to shoot and kill them. Olson
       acknowledges that the evidence shows he willfully attempted and threatened to
       inflict injury upon the servicemen, which, when coupled with pointing a rifle at
       the servicemen, caused reasonable_fear of imminent bodily injury.



                                                2

      Case 2:21-cr-00077-BHL Filed 08/02/21 Page 2 of 12 Document 21
        This information is provided for the purpose of setting forth a factual basis for the plea of

guilty. It is not a full recitation of the defendant's knowledge of, or participation in, the offense.

                                            PENALTIES

      6.       The paities understand and agree that the offense to which the defendant will

enter a plea of guilty carries the following maxi.mum term of imprisonment and fine: up to two

years in prison, a $10,000 fine, 1 year of supervised release, and a $100 special assessment. The

parties fmiher recognize that a restitution order may be entered by the court.

      7.       The defendant acknowledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.

                             DISMISSAL OF REMAINING COUNT

      8.       The government agrees to move to dismiss the remaining count of the indictment

at the time of sentencing.

                                            ELEMENTS

      9.       The parties understand and agree that in order to sustain the charge of attacking

U.S. servicemen as set fo1ih in Count One, the government must prove each of the following

propositions beyond a reasonable doubt:

    1. First, the defendant intentionally assaulted, battered, or attempted to assault or batter, a
       United States serviceman; and

   2. Second, the defendant did so on account of the status of the individual as a United States
      serviceman.
                                  SENTENCING PROVISIONS

      10.      The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days

before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.

                                                   3

      Case 2:21-cr-00077-BHL Filed 08/02/21 Page 3 of 12 Document 21
      11.      The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

      12.      The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant's criminal history. The

parties further acknowledge and understand that, at the time the defendant enters a guilty plea,

the parties may not have full and complete infonnation regarding the defendant's criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to

withdraw the guilty plea solely as a result of the sentencing court's determination of the

defendant's criminal history.

                                Sentencing Guidelines Calculations

      13.      The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the court may impose a reasonable sentence above or below

the guideline range. The parties further understand and agree that if the defendant has provided

false, incomplete, or inaccurate information that affects the calculations, the government is not

bound to make the recommendations contained in this agreement.

                                          Relevant Conduct

      14.      The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual§ 1B 1.3, the sentencing judge may consider relevant conduct in calculating

the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to

which the defendant is pleading guilty.




                                                 4


      Case 2:21-cr-00077-BHL Filed 08/02/21 Page 4 of 12 Document 21
                                        Base Offense Level

      15.      The parties agree to recommend to the sentencing court that the applicable base

offense level for the offense charged in Count One is 7 under Sentencing Guidelines Manual

§ 2A2.3(a).

                                Specific Offense Characteristics

      16.      The parties agree to recommend to the sentencing court that a 6-level increase for

an official victim under Sentencing Guidelines Manual§ 3A 1.2 is applicable to the offense level

for the offense charged in Count One.

                                  Acceptance of Responsibility

      17.      The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual§ 3El .1 (a), but only if the

defendant exhibits conduct consistent with the acceptance of responsibility.

                                 Sentencing Recommendations

      18.      Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but

not limited to any and all conduct related to the offense as well as any and all matters which

might constitute aggravating or mitigating sentencing factors.

      19.      Both parties reserve the right to make any recommendation regarding any and all

factors pertinent to the determination of the sentencing guideline range; the fine to be imposed;

the amount of restitution and the terms and condition of its payment; the length of supervised

release and the terms and conditions of the release; the defendant's custodial status pending the

sentencing; and any other matters not specifically addressed by this agreement.




                                                 5

      Case 2:21-cr-00077-BHL Filed 08/02/21 Page 5 of 12 Document 21
                              Court's Determinations at Sentencing

      20.      The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties set f01ih in paragraph 6 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.

      21.      The parties acknowledge, understand, and agree that the defendant may not move

to withdraw the guilty plea solely as a result of the sentence imposed by the court.

                                    FINANCIAL MATTERS

      22.      The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing comt are due and payable in full upon entry of the

judgment of conviction. The defendant further understands that any payment schedule imposed

by the sentencing court shall be the minimum the defendant is expected to pay and that the

government's collection of any and all court imposed financial obligations is not limited to the

payment schedule. The defendant agrees not to request any delay or stay in payment of any and

all financial obligations. If the defendant is incarcerated, the defendant agrees to participate in

the Bureau of Prisons' Inmate Financial Responsibility Program, regardless of whether the court

specifically directs participation or imposes a schedule of payments.

      23 .      The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney's Office, upon request of the FLU dming any period of probation or

supervised release imposed by the court, a complete and sworn financial statement on a form
                                                  6


      Case 2:21-cr-00077-BHL Filed 08/02/21 Page 6 of 12 Document 21
provided by FLU and any documentation required by the form. The defendant further agrees,

upon request of FLU whether made before or after sentencing, to promptly: cooperate in the

identification of assets in which the defendant has an interest, cooperate in the liquidation of any

such assets, and participate in an asset deposition.

                                        Special Assessment

      24.        The defendant agrees to pay the special assessment in the amount of$ I 00prior to

or at the time of sentencing.

                                            Restitution

      25.        The defendant agrees to pay restihttion as ordered by the court. The defendant

understands that because restitution for the offense is mandatory, the amount ofrestitution shall

be imposed by the court regardless of the defendant's financial resources. The defendant agrees

to cooperate in efforts to collect the restitution obligation. The defendant understands that

imposition or payment ofrestitution will not restrict or preclude the filing of any civil suit or

administrative action.

                            DEFENDANT'S WAIVER OF RIGHTS

      26.        In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion, as well as certain rights which

include the following:

            a.      If the defendant persisted in a plea of not guilty to the charges against him, he
                    would be entitled to a speedy and public trial by a court or jury. The defendant
                    has a right to a jury h·ial. However, in order that the trial be conducted by the
                    judge sitting without a jury, the defendant, the government and the judge all
                    must agree that the trial be conducted by the judge without a jmy.

            b.      If the trial is a jury trial, the jury would be composed of twelve citizens
                    selected at random. The defendant and his attorney would have a say in who
                    the jurors would be by removing prospective jurors for cause where actual
                    bias or other disqualification is shown, or without cause by exercising
                    peremptory challenges. The jury would have to agree unanimously before it
                                                  7

      Case 2:21-cr-00077-BHL Filed 08/02/21 Page 7 of 12 Document 21
                     could return a verdict of guilty. The court would instruct the jury that the
                     defendant is presumed innocent until such time, if ever, as the government
                     establishes guilt by competent evidence to the satisfaction of the jury beyond a
                     reasonable doubt.

             c.      If the tiial is held by the judge without a jury, the judge would find the facts
                     and determine, after hearing all of the evidence, whether or not he was
                     persuaded of defendant's guilt beyond a reasonable doubt.

             d.      At such trial, whether by a judge or a jury, the government would be required
                     to present witnesses and other evidence against the defendant. The defendant
                     would be able to confront witnesses upon whose testimony the government is
                     relying to obtain a conviction and he would have the 1ight to cross-examine
                     those witnesses. In tum the defendant could, but is not obligated to, present
                     witnesses and other evidence on his own behalf. The defendant would be
                     entitled to compulsory process to call witnesses.

             e.      At such trial, defendant would have a privilege against self-incrimination so
                     that he could decline to testify and no inference of guilt could be drawn from
                     his refusal to testify. If defendant desired to do so, he could testify on his own
                     behalf.

      27 .        The defendant acknowledges and understands that by pleading guilty he is

waiving all the rights set fo11h above. The defendant further acknowledges the fact that his

attorney has explained these rights to him and the consequences of his waiver of these rights.

The defendant further acknowledges that as a part of the guilty plea hearing, the court may

question the defendant under oath, on the record, and in the presence of counsel about the

offense to which the defendant intends to plead guilty. The defendant further understands that the

defendant's answers may later be used against the defendant in a prosecution for perjury or false

statement.

      28.         The defendant acknowledges and understands that he will be adjudicated guilty of

the offense to which he will plead guilty and thereby may be deprived of certain rights, including

but not limited to the right to vote, to hold public office, to serve on a jury, to possess firearms,

and to be employed by a federally insured financial institution.



                                                    8

      Case 2:21-cr-00077-BHL Filed 08/02/21 Page 8 of 12 Document 21
      29.      The defendant knowingly and voluntarily waives all claims he may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

      30.      Based on the government's concessions in this agreement, the defendant

knowingly and voluntarily waives his right to appeal his sentence in this case and further waives

his right to challenge his conviction or sentence in any post-conviction proceeding, including but

not limited to a motion pursuant to 28 U.S.C. § 2255. As used in this paragraph, the term

"sentence" means any term of imprisonment, term of supervised release, term of probation,

supervised release condition, fine, fo1feiture order, and restitution order. The defendant's waiver

of appeal and post-conviction challenges includes the waiver of any claim that (1) the statute or

Sentencing Guidelines under which the defendant is convicted or sentenced are unconstitutional,

and (2) the conduct to which the defendant has admitted does not fall within the scope of the

statute or Sentencing Guidelines. This waiver does not extend to an appeal or post-conviction

motion based on (1) any punishment in excess of the statutory maximum, (2) the sentencing

court's reliance on any constitutionally impermissible factor, such as race, religion, or sex, (3)

ineffective assistance of counsel in connection with the negotiation of the plea agreement or

sentencing, or (4) a claim that the plea agreement was entered involuntarily.

                                     GENERAL MATTERS

      31.      The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, anyparticularposition in any post-conviction

motion or appeal.



                                                  9

      Case 2:21-cr-00077-BHL Filed 08/02/21 Page 9 of 12 Document 21
      32.       The parties acknowledge, understand, and agree that the United States Attorney's

office is free to notify any local, state, or federal agency of the defendant's conviction.

      33.       The defendant understands that pursuant to the Victim and Witness Protection

Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the

United States, the victim of a crime may make a statement describing the impact of the offense

on the victim and further may make a recommendation regarding the sentence to be in1posed.

The defendant acknowledges and understands that comments and recommendations by a victim

may be different from those of the parties to this agreement.

             EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      34.       The defendant acknowledges and understands if he violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's

agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing. If the

defendant and his attorney have signed a proffer letter in connection with this case, then the

defendant further acknowledges and understands that he continues to be subject to the terms of

the proffer letter.




     Case 2:21-cr-00077-BHL Filed 08/02/21 Page 10 of 12 Document 21
                       VOLUNTARINESS OF DEFENDANT'S PLEA

      35.    _ The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the de fondant to plead

guilty.




                                                11

      Case 2:21-cr-00077-BHL Filed 08/02/21 Page 11 of 12 Document 21
                                    ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the tem1s
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.

                                                     1/
                                                  ½?0.OLSO{) ~
                                                                   I



Date:   f -JJ,,~ J, )I
                                           'IIAf(1
                                                 1ALAN
                                            Defendant


I am the defendant's attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client's decision to enter into this agreement is an informed
and voluntary one.



Date:
        '1 :_
            JjJ; ~
                                            THOMAS C. SIMON
                                            Attorney for Defendant


For the United States of America:




                                      f~ '°~Acting United States Attorney



Date:   £2-2/
                                                 J IN PROCTOR
                                             Assistant United States Attorney




                                               12

        Case 2:21-cr-00077-BHL Filed 08/02/21 Page 12 of 12 Document 21
